Case 2:20-cv-11265-GCS-APP ECF No. 25, PageID.415 Filed 03/16/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 D.O.N.C.,
 a French limited liability company,
                                                  Case No. 2:20-cv-11265
              Plaintiff,                          District Judge George Caram Steeh
                                                  Magistrate Judge Anthony P. Patti
 v.

 BPH MICHIGAN GROUP, L.L.C., a
 Michigan limited liability company, and
 ANTOINE GENDRE, an individual,

           Defendants.
_________________________/

OPINION and ORDER GRANTING IN PART PLAINTIFF’S MOTION TO
  COMPEL DEFENDANTS TO FULLY RESPOND TO PLAINTIFF’S
              DISCOVERY REQUESTS (ECF No. 20)

I.    OPINION

      A.     Background

      Plaintiff filed this lawsuit “to recover a contractual finder’s fee Defendant

BPH promised to pay Plaintiff on sales of Defendant BPH’s real estate to

Plaintiff’s clients and affiliates,” and to address “Defendants BPH and Gendre’s

unfair competition, fraud, and tortious interference with Plaintiff’s established

clients.” (ECF No. 1, PageID.2 ¶ 1.) Since then, the Court has effectively

dismissed Plaintiff’s fraudulent inducement, unfair competition, and tortious

interference claims (Counts II, IV, and V) and permitted Plaintiff’s breach of
Case 2:20-cv-11265-GCS-APP ECF No. 25, PageID.416 Filed 03/16/21 Page 2 of 7




contract and unjust enrichment claims (Counts I and II) to move forward. (ECF

No. 13, PageID.276.)

      Defendants filed an answer on December 4, 2020. (ECF No. 14.) Pursuant

to the Court’s January 13, 2021 scheduling order, discovery is due by June 30,

2021 and the dispositive motion deadline is August 2, 2021. (ECF No. 19.)

      B.     Instant Discovery Motion

      Judge Steeh has referred this case to me for pretrial matters, excluding

dispositive motions. (ECF No. 21.) By way of background, on November 25,

2020, Plaintiff served its first set of interrogatories (Nos. 1-9) and requests for

production of documents (Nos. 1-15). (ECF No. 20-2.) On December 8, 2020,

Plaintiff served a second set of requests for the production of documents (Nos. 1-

3). (ECF No. 20-3.) On December 28, 2020, Defendants served responses to

Plaintiff’s first set of discovery requests, which – although timely – were limited to

objections and did not contain substantive interrogatory answers or production of

documents. (ECF No. 20-4.) Defendant did not respond to the second set of

discovery requests until March 10, 2021, the day of the instant motion hearing,

which is well-beyond the date they were due. See Fed. R. Civ. P. 33(b)(2), Fed. R.

Civ. P. 34(b)(2)(A).

      Currently before the Court is Plaintiff’s January 21, 2021 motion to compel,

wherein Plaintiff seeks “an Order compelling Defendants to fully and completely

                                           2
Case 2:20-cv-11265-GCS-APP ECF No. 25, PageID.417 Filed 03/16/21 Page 3 of 7




respond to all Plaintiff’s Discovery Requests within seven (7) days from the entry

of the Order granting this Motion, all objections having been waived to Plaintiff’s

Second Set of Discovery[.]” (ECF No. 20, PageID.331.) Defendants have filed a

response, and the parties have filed a joint list of unresolved issues. (ECF Nos. 23,

24.)

II.    ORDER

       On March 10, 2021, the Court conducted a video hearing, at which

Attorneys Benjamin I. Shipper and Douglas R. Swatosh appeared. (ECF No. 22.)

For the reasons stated by the Court on the record, all of which are incorporated by

reference as if restated herein, Plaintiff D.O.N.C.’s motion (ECF No. 20), is

GRANTED IN PART. Preliminarily, Defendants’ general objections (ECF NO.

20-4 at 354-356), their litany of objections, and their repeated reliance

upon/incorporation of their general objections are OVERRULED, as explained on

the record at length. As to Interrogatory No. 1 (ECF No. 20-4, PageID.356),

Defendants’ attorney-client privilege objection is OVERRULED, as there was no

showing of an attorney-client communication that would somehow be revealed,

and Defendants SHALL supplement their written answer if they have not already

done so.

       The issues set forth in the parties’ joint list of unresolved issues (ECF No.

24) are addressed as follows:

                                           3
Case 2:20-cv-11265-GCS-APP ECF No. 25, PageID.418 Filed 03/16/21 Page 4 of 7




            As to Interrogatory No. 2 (ECF No. 20-4, PageID.356-357),
             Defendants must supplement their answer by giving facts known to
             them that “support, refute, or relate” to the defenses asserted in their
             answer (ECF No. 14). If Defendants are unable to show a good faith
             basis on which the defenses were pleaded, then they should consider
             withdrawing the defenses.

            As to Interrogatory No. 3 (ECF No. 20-4, PageID.357), Defendants’
             relevance objection is OVERRULED; nonetheless, Defendants’ prior
             litigation background has been answered.

            As to Interrogatory No. 4 (id., PageID.357), Defendants’ objections
             are OVERRULED, with the exception that Defendants’ overbreadth
             objection is SUSTAINED IN PART as it relates to the definition of
             BPH Michigan Group, L.L.C. (see ECF No. 20-3, PageID.349, ¶ F),
             which – for purposes of this motion – will be BPH Michigan Group
             L.L.C., its members, any entity in which Antoine Gendre has an
             interest, or Antoine Gendre himself. Plaintiff is entitled to the
             “ownership, financial, or legal interest” sought by this discovery
             request, and Defendants SHALL supplement the answer accordingly.

            As to Interrogatory No. 5, which seeks property sale information (id.,
             PageID.358), Defendants’ objections are OVERRULED, with the
             exception that Defendants’ overbreadth objection is SUSTAINED IN
             PART. Using the updated “BPH Michigan Group, L.L.C.” definition,
             Defendants SHALL supplement this answer.

            As to Interrogatory No. 6, which seeks further real estate sale
             information (id., PageID.358), Defendants’ objections are
             OVERRULED, with the exception that Defendants’ overbreadth
             objection is SUSTAINED IN PART. Using the updated “BPH
             Michigan Group, L.L.C.” definition, Defendants SHALL supplement
             this answer.

Although not listed within the joint list of unresolved issues (ECF No. 24),

Defendants will supplement Interrogatory Nos. 7 and 8 (ECF No. 20-4,


                                          4
Case 2:20-cv-11265-GCS-APP ECF No. 25, PageID.419 Filed 03/16/21 Page 5 of 7




PageID.358-360), if necessitated by the updated “BPH Michigan Group, L.L.C.”

definition.

      To the extent the joint list of unresolved issues concerns the Requests for

Production (RFPs) (ECF No. 24, PageID.410-411):

             As for the first RFPs (ECF No. 20-2 [Nos. 1-15]), Defendants: (a)
              need not supplement the response to RFP 6; (b) SHALL supplement
              their response to RFP No. 7 to include settlement statements and
              transfer documents for properties sold; and, (c) SHALL supplement
              their response to RTP Nos. 9 and 10 as necessary.

             As for the second RFPs (ECF Nos. 20-3 [Nos. 1-3]), responses to
              which were produced on March 10, 2021, the parties are to meet and
              confer by video conference for at least an hour before filing any
              related discovery motion.

Whether concerning interrogatories or requests to produce, Defendants are

reminded of their continuing duties under Fed. R. Civ. P. 26(e) (“Supplementing

Disclosures and Responses.”).

      To the extent Plaintiff seeks “reasonable expenses incurred regarding this

motion,” (ECF No. 24, PageID.413), the request is GRANTED as consistent with

Fed. R. Civ. P 37(a)(5)(C). Plaintiff was largely successful on its motion. With

the exception of the December 28, 2020 objections (ECF No. 20-4), which mostly

just incorporated the general objections which have now been overruled,

Defendants’ answers and/or responses did not occur until after the instant motion

was filed on January 21, 2021. See Fed. R. Civ. P. 37(a)(5)(A) (“…or if the …

                                         5
Case 2:20-cv-11265-GCS-APP ECF No. 25, PageID.420 Filed 03/16/21 Page 6 of 7




requested discovery is provided after the motion was filed….”) This discovery

sanction is only against Defendants, i.e., not defense counsel, as the hearing made

clear that the fault rests largely with the Defendant parties. Having considered

Plaintiff’s counsel’s time spent in relation to this motion and his billing rate, years

in practice, and position within his firm, as well as the size and location of his firm,

in addition to the Undersigned’s own experience, the Court concludes that an

hourly rate of $325 for this type of motion practice is reasonable. Having

considered the parameters of this particular motion, the Court concludes that

Plaintiff should be reimbursed for 8 hours (a total of $2600.00), to be paid by

Defendants BPH and Gendre to the law firm representing Plaintiff – Clark Hill

PLC (500 Woodward Ave, Suite 3500, Detroit, MI 48226).

      Finally, no later than Wednesday, March 31, 2021, Defendants shall: (1)

serve supplemental answers and/or responses required by this order, with all

interrogatory answers being signed by the clients and provided under oath; and, (2)

provide the above-ordered attorney fee reimbursement.

      IT IS SO ORDERED.1




1
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          6
Case 2:20-cv-11265-GCS-APP ECF No. 25, PageID.421 Filed 03/16/21 Page 7 of 7




Dated: March 16, 2021
                                   Anthony P. Patti
                                   UNITED STATES MAGISTRATE JUDGE




                                     7
